          Case 1:18-cr-00388-RDM Document 54 Filed 10/04/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

       UNITED STATES OF AMERICA                       :
                                                      :
                                                      :       Criminal No.: 18-cr-0388 (RDM)
                       v.                             :
                                                      :       Hon. Randolph D. Moss
       JOHNNY ANDREW MOORE, SR.,                      :
                                                      :
       MARIA FORD MOORE, and                          :
                                                      :
       CHARESE JOHNSON,                               :
                                                      :
               Defendants.                            :
                                                      :

                                   JOINT STATUS REPORT

       The United States of America, by undersigned counsel, and counsel for each of the three

defendants, respectfully submits this joint status report, pursuant to this Court’s instructions

during the July 18, 2019 status conference in this case.

  I.   Readiness for Trial

       All parties are prepared to begin trial in November, with jury selection on November 1,

2019, and the government’s witnesses to begin testifying on November 4, 2019.

 II.   Discovery and Exhibit List

       The government has provided extensive discovery thus far, including early Jencks

material for multiple witnesses. As the government obtains additional discoverable material, the

government has been providing electronic copies to defense counsel on a rolling basis. The

government will continue to provide additional materials as all parties prepare for trial. On

September 24, 2019, the government also sent the defense via FedEx a tentative exhibit list and a

preliminary set of trial exhibits on a CD.
         Case 1:18-cr-00388-RDM Document 54 Filed 10/04/19 Page 2 of 5



III.   Outstanding Motions

       The outstanding motions are as follows: (1) the Moores’ motion to sever (Doc. # 39);

(2) Johnson’s motion to quash or modify the Rule 17 subpoena to the University of Baltimore

(Doc. # 45); (3) Johnson’s motion to suppress all statements made during her interview with

IRS-Criminal Investigation agents (Doc. # 28); and (4) the Moores’ motion for a preliminary

determination of the conspiracy and a pretrial ruling on the admissibility of co-conspirators’

statements (Doc. # 44).

       As to the first motion listed above (for severance), the government submits that this Court

need not hold an evidentiary hearing, and defense counsel did not request such a hearing in the

relevant motion. See Doc. # 39. This Court can rule on this motion based on the parties’ written

submissions, the attorneys’ oral arguments on October 21, 2019, or both.

       As to the second motion (to quash or modify the subpoena), the University of Baltimore

has informed the case agent that it is awaiting action by this Court before releasing the

subpoenaed records. If the Court does issue an order quashing the subpoena and permitting the

government to issue a more limited subpoena with the current trial date, the government will do

so immediately. See Doc. # 46 (United States’ Response to Defendant’s Motion to Quash or

Modify Subpoena).

       As to the third motion (Johnson’s suppression motion), the government does not believe

an evidentiary hearing is necessary. See Doc. # 50. Defense counsel for Johnson does believe a

hearing is necessary, and plans to file a reply to the government’s opposition to the motion to

suppress with a further explanation. The government requests that the Court inform the parties

in advance whether the Court does plan to hold an evidentiary hearing to hear testimony from a




                                                 2
         Case 1:18-cr-00388-RDM Document 54 Filed 10/04/19 Page 3 of 5



government witness about the circumstances of Johnson’s interview so that the government can

prepare accordingly for the motions hearing on October 21, 2019.

       As to the fourth motion (for a preliminary determination of the conspiracy and a pretrial

ruling on admissibility of co-conspirators’ statements), the government has argued that no such

preliminary determination or pretrial ruling is necessary, see Doc. # 51 at 17, and thus submits

that the Court need not hold an evidentiary hearing to make any such determination or ruling.

Defense counsel for the Moores continue to request an evidentiary hearing. Once again, the

government requests that the Court inform the parties in advance whether the Court does plan to

hold an evidentiary hearing to hear witness testimony regarding the conspiracy so that the

government can prepare accordingly for the motions hearing on October 21, 2019.

       Finally, in the interest of keeping this Court informed of all developments related to this

case, the government notes that Johnson has filed a motion for return of property in the U.S.

District Court for the District of Maryland, where she initially appeared after her arrest, alleging

that the government seized her earrings during her arrest. See Case No. 1:19-mj-00328-JMC-1

(D.M.D.), Doc. # 8 (Affidavit) and Doc. # 9 (Motion for Return of Property). The government

has responded in opposition to this motion in Maryland.




                                                  3
         Case 1:18-cr-00388-RDM Document 54 Filed 10/04/19 Page 4 of 5



IV.    Motions in Limine

       Multiple parties do intend to file motions in limine. Therefore, the parties propose the

following schedule for such motions: (1) Oct. 11, 2019: motions in limine due; (2) Oct. 18,

2019: oppositions to motions in limine due; (3) Oct. 24, 2019: replies to oppositions to motions

in limine due; (4) Oct. 25, 2019: hearing on motions in limine (same date as pre-trial

conference).




Dated: October 4, 2019


Respectfully submitted,


RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
U.S. Department of Justice, Tax Division


/s/ Abigail Burger Chingos                          /s/ Thomas Abbenante, with consent
ABIGAIL BURGER CHINGOS                              THOMAS ABBENANTE
Trial Attorney, DOJ Tax Division                    Attorney for Defendant Johnny Moore

/s/ Jeffrey A. McLellan                             /s/ Joanne D. Slaight, with consent
JEFFREY A. MCLELLAN                                 JOANNE D. SLAIGHT
Trial Attorney, DOJ Tax Division                    Attorney for Defendant Maria Moore

                                                    /s/ Christopher M. Davis, with consent
                                                    CHRISTOPHER M. DAVIS
                                                    Attorney for Defendant Charese Johnson




                                                4
         Case 1:18-cr-00388-RDM Document 54 Filed 10/04/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of October, 2019, I caused a copy of the foregoing to
be delivered via electronic filing to all parties registered with ECF in this matter.

                                             /s/ Abigail Burger Chingos
                                             ABIGAIL BURGER CHINGOS
                                             Trial Attorney
                                             U.S. Department of Justice, Tax Division




                                                5
